Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 5, should be changed from “providing endless bandsaw blade supported by” to -- providing an endless bandsaw blade supported by--
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5, 7-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
`Claim 1, line 3 recites, “a frame having an upper surface lying in a first plane”.  Claim 1, lines 6-7 recite, “an endless bandsaw blade having an upper and lower edge mountably engaged with one or more pulleys for movement of the upper and lower bandsaw blade edges only within the first plane.”   As the first surface does not have a thickness component and as shown in Figure 2, that the blade has a thickness, such that the upper and lower blade edges are not in the same plane, it is not understood, how the Applicant is construing that both the upper and lower edges are in the same plane as the upper surface of the frame. 
Claim 17, line 7 recites, “driving one or more pulleys”.  However, these pulleys have not been references back to the plurality of pulleys in lines 5 and 6.  It is unclear whether these are part of the same set of pulleys. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrick (U.S. Patent 0,765,425) in view of Van Berkel (U.S. Patent 1,993,466). Herrick discloses a cutting apparatus for cutting flexible substrates (e.g. bread) having a longitudinal axis, the apparatus comprising: a frame (U-shaped casing 1); one or more pulleys (wheels 8 and 9) attached to the frame (1); one or more motors (2) for driving the one or more pulleys;  an endless bandsaw blade (14) having an upper and lower edge (top and bottom edge) mountably engaged with the one or more pulleys (8/9) for movement of the upper and lower blade edges only within the first plane (as best understood) and arranged to define at least one cutting lane (y)  for movement of the upper or lower bandsaw blade edges (14). 
 Herrick does not disclose a rotatable carriage movable relative to the first plane for receiving and advancing the substrate through the at least one cutting lane and causing the substrate to contact the upper or lower edge of the endless bandsaw blade thereby cutting the substrate along a plane which is orthogonal to the longitudinal axis of the substrate. 
Attention is further directed to the Van Berkel reference.  Van Berkel also discloses a slicing device for slicing bread.  Van Berkel discloses in a first embodiment (fig. 1) that the bread can be pushed through a series of co-rotating blades to sever the bread into equal slices in a manner as similarly taught by Herrick.  Van Berkel alternatively discloses a second embodiment in which a rotating arm 32 supports multiple loaves of bread to rotationally move the loaves through the co-rotating blades.  This system allows for an automation of the bread loaf slicing in which the loaves can be transferred from an input conveyance system to another output conveyor (fig. 6).   As 
In regards to claim 2 and 18, the modified device of Herrick discloses wherein the substrate is cylindrical rolls, logs, pipe, tube, food product, dry or wet roll of paper or wet wipes (food).
In regards to claim 3 and 20, the modified device of Herrick discloses wherein the bandsaw blade is smooth (fig. 3).
In regards to claim 4, the modified device of Herrick discloses wherein the bandsaw blade (14) further comprises a plurality of cutting teeth disposed on at least the upper edge and defining the cutting plane (fig. 3).
In regards to claim 5 and 20, the modified device of Herrick discloses wherein the bandsaw blade (14) is serpentine and forms a loop.
In regards to claim 7, the modified device of Herrick discloses wherein there are from about 2 to about 40 cutting lanes (at least 2; between 37-38 Van Berkel).
In regards to claim 13, the modified device of Herrick discloses wherein the rotatable carriage (32) is a sprocket wheel comprising from about 2 to 40 evenly spaced apart pockets (between 37-38) configured to receive the substrate. 
In regards to claim 17, the modified device of Herrick discloses a method for cutting flexible substrates having a longitunal axis, the method comprising: depositing and holding the substrate in a moveable carriage (32 Van Berkel); rotating the movable 
cutting the substrate (slicing the bread) as the rotating movable carriage rotates the substrate through the first plane (as modified by Van Berkel) and into contact with the upper edge of the bandsaw blade (14); and optionally sharpening the endless bandsaw blade with a sharpening blade tool while cutting the substrates (optionally no sharpening takes place).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herrick (U.S. Patent 0765425) in view of Van Berkel (U.S. Patent 1,993,466) and further in view of Sakurai et al. (U.S. Patent 4,357,848), herein referred to as Sakurai. Herrick does not disclose wherein the motor is a servomotor. However, attention is further directed to the Sakurai band saw system that is pivotally mounted on a hinge pin 31 to sever the work piece from above. Sakurai disclose that the motor for driving the band saw blade is driven by a servomotor 65 that functions as both power for the motor and also the speed controlling unit 47 used to control the driven speed of the band saw blade.   It would have been obvious to one having ordinary skill in the art to have incorporated the teachings of Sakurai to have utilized a servomotor on the Herrick band saw in order to .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herrick (U.S. Patent 0765425) in view of Van Berkel (U.S. Patent 1,993,466) and in further view of Hwang (U.S. Patent 6,125,733).   The modified device of Herrick discloses the claimed invention but does not disclose a sharpening tool attached to the frame.  Attention is further directed to the Hwang strap saw with a serpentine blade for cutting foam. Hwang also discloses the use of a blade sharpening mechanism 60 attached directly to the frame and in communication with the blade to directly sharpen the dull blade strap without removing the strap.  It would have been obvious to one having ordinary skill in the art to have added a sharpening mechanism to the Herrick saw blade to provide for as needed sharpening of the blade without needing to remove it from the frame. 

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herrick (U.S. Patent 0765425) in view of Van Berkel (U.S. Patent 1,993,466) and in view of Blucher et al. (U.S. Patent 4,127,045), herein referred to as Blucher. 
In regards to claim 11, the modified device of Herrick does not disclose the thickness of the bandsaw blade and therefore does not discloses wherein the bandsaw saw blade is from about 5 thousands of an inch to about 60 thousands of an inch thick.  Attention is further directed to the Blucher band saw. Blucher discloses that a commercially available band saw blade is one inch wide by 0.035 inches thick, or 35 thousands of an .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herrick (U.S. Patent 0765425) in view of Van Berkel (U.S. Patent 1,993,466) and in further view of Betti et al. (U.S. Patent 6,745,658), herein referred to as Betti.
The modified device of Herrick discloses the claimed invention except wherein the moveable carriage (32 as modified by Van Berkel), has a holding device (to cover the substrate in the pocket (between 37-38).  Attention is further directed to the Betti device, which is considered analogous art in that serves a similar function of severing an elongated product by rotationally engaging the product with a series of blades.  Betti discloses wherein the rotation feeder 11 utilizes some retaining members 17about each pocket to hold the product to the rotation feeder as the feeder moves the products about the rotation axis and into engagement with the series of slicing blades.  It similarly would have been obvious to have utilizes a retaining member such as taught by Betti on the rotatable carriage of Herrick as modified by Berkel to hold the bread loaves in place during their rotation so that they didn’t accidently disengage from the pockets. 
In regards to claim 15, the modified device of Herrick discloses wherein the holding device (17 Betti) is a dead plate.



Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herrick (U.S. Patent 0765425) in view of Van Berkel (U.S. Patent 1,993,466) and In regards to claim 16, Herrick does not discloses wherein the one or more pulley(s) (12,13,15,16) are adjustable to the product length that are being cut.  However, Herrick discloses that “These wheels 12 in each arm are spaced as far apart as desired but in the present structure it has been found convenient to place them at a distance of one inch apart.”  Herrick thereby implies that various to the spacing to adjust the thickness of the bread slices are understood to be desirable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the wheel placement to be adjustable to change the slice thickness as desired per slicing operation since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA M LEE/Primary Examiner, Art Unit 3724